HAYS, Circuit Judge
(concurring):
I am compelled to concur in Judge Mulligan’s opinion since it is based upon the governing authorities.
Of course we have no power to reduce sentence, even where the sentence is obviously unjust and unwise. However I do not believe that we should pass this case without remarking on the adverse effect that we surely must expect from the nature of the sentence. Here an eighteen year old boy who turned himself in to the F.B.I. and who cooperated fully with the prosecution in giving information and in testifying against another defendant, and who pleaded guilty on the basis of a promise by the prosecution to bring his cooperation to the attention of the sentencing judge, was sentenced originally to twenty years in prison while the other defendant, who was convicted on the basis of appellant’s testimony, was sentenced to ten years. While it is true that appellant’s sentence was eventually reduced to ten years, the treatment of his case seems hardly likely to encourage cooperation from future defendants.